     Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LARRY JOHNSON, JR.,

                                 Plaintiff,                     No. 15-CV-7823 (KMK)

           v.                                                    OPINION & ORDER

 OFFICER KITT, individually,

                                 Defendant.1


Appearances:

Larry Johnson, Jr.
Waterbury, CT
Pro Se Plaintiff

Irma W. Cosgriff, Esq.
Taryn A. Chapman, Esq.
Giacomo G. Micciche, Esq.
Westchester County Attorney’s Office
White Plains, NY
Counsel for Defendant

KENNETH M. KARAS, District Judge:

       Larry Johnson, Jr. (“Plaintiff”) brings this pro se Action, pursuant to 42 U.S.C. § 1983,

against Officer Matthew Kitt (“Defendant” or “Kitt”), alleging a violation of his constitutional

rights while he was incarcerated at Westchester County Jail. (See Third Am. Compl. (“TAC”)

(Dkt. No. 107).) Before the Court is Defendant’s Motion for Summary Judgment pursuant to

Rule 56 of the Federal Rules of Civil Procedure (the “Motion”). (See Not. of Mot. (Dkt. No.

182).) For the reasons that follow, the Motion is granted.




       1   The Court has updated the caption of this case to reflect the sole remaining Defendant.
     Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 2 of 21




                                           I. Background

       A. Factual Background

       The following facts are taken from Defendant’s statement pursuant to Local Civil Rule

56.1, (Def.’s Rule 56.1 Statement in Supp. of Mot. (“Def.’s 56.1”) (Dkt. No. 185)), Defendant’s

accompanying exhibits, (see Decl. of Irma Cosgriff, Esq., in Supp. of Mot. (“Cosgriff Decl.”)

(Dkt. No. 183)), and Plaintiff’s Third Amended Complaint, and are recounted “in the light most

favorable to” Plaintiff, the non-movant, Wandering Dago, Inc. v. Destito, 879 F.3d 20, 30 (2d

Cir. 2018) (citation omitted). Defendant has sent the required Local Rule 56.2 Notice to

Plaintiff. (See Not. to Pro Se Litigant (Dkt. No. 188).)2



       2
          Local Civil Rule 56.1(a) requires the moving party to submit a “short and concise
statement, in numbered paragraphs, of the material facts as to which the moving party contends
there is no genuine issue to be tried.” Local Civ. R. 56.1(a). The nonmoving party, in turn, must
submit “a correspondingly numbered paragraph responding to each numbered paragraph in the
statement of the moving party, and if necessary, additional paragraphs containing a separate,
short[,] and concise statement of additional material facts as to which it is contended that there
exists a genuine issue to be tried.” Id. at 56.1(b). “If the opposing party . . . fails to controvert a
fact set forth in the movant’s Rule 56.1 statement, that fact will be deemed admitted pursuant to
the local rule.” Baity v. Kralik, 51 F. Supp. 3d 414, 418 (S.D.N.Y. 2014) (citation omitted); see
also T.Y. v. N.Y.C. Dep’t of Educ., 584 F.3d 412, 418 (2d Cir. 2009) (same). “A pro se litigant is
not excused from this rule,” Brandever v. Port Imperial Ferry Corp., No. 13-CV-2813, 2014 WL
1053774, at *3 (S.D.N.Y. Mar. 13, 2014) (italics omitted). Here, Defendant filed and served his
statement pursuant to Rule 56.1, (see Def.’s 56.1), in addition to the requisite statement notifying
Plaintiff of the potential consequences of not responding to the Motion, as required by Local
Rule 56.2, (see Not. to Pro Se Litigant). Despite this notice, Plaintiff failed to submit a response
to Defendant’s 56.1 Statement of Facts. Accordingly, the Court may conclude that the facts in
Defendant’s 56.1 Statement are uncontested and admissible. See Brandever, 2014 WL 1053774,
at *3 (concluding that because the pro se plaintiff did not submit a Rule 56.1 statement in
response to the defendant’s statement of facts, “there [were] no material issues of fact”); Anand
v. N.Y. State Div. of Hous. & Cmty. Renewal, No. 11-CV-9616, 2013 WL 4757837, at *7
(S.D.N.Y. Aug. 29, 2013) (same).
         Nevertheless, in light of the “special solicitude” afforded to pro se litigants “when
confronted with motions for summary judgment,” Graham v. Lewinski, 848 F.2d 342, 344 (2d
Cir. 1988), the Court will “in its discretion opt to conduct an assiduous review of the record”
when deciding the instant Motion, Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001)
(citation and quotation marks omitted); see Houston v. Teamsters Local 210, Affiliated Health &
Ins. Fund-Vacation Fringe Benefit Fund, 27 F. Supp. 3d 346, 349 (E.D.N.Y. 2014) (“Although


                                                  2
     Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 3 of 21




       The events in this case took place while Plaintiff was an inmate at Westchester County

Jail (the “Jail”). (Def.’s 56.1 ¶¶ 1–3; TAC ¶ 1.) Plaintiff represents that he is a “devout” Muslim

who “makes salaat (individual prayer) five times daily, faithfully attends [Jumu’ah] services

every Friday, and observes all Islamic holidays as well as the strict requirements of those

holidays, like fasting and attending group prayer ceremonies.” (TAC ¶ 8; Def.’s 56.1 ¶ 3.)3 On

October 5, 2014, Plaintiff planned to observe Eid-ul-Adha (the “Service”), a “group prayer

service” that “is an imperative part of the Ramadan holiday.” (TAC ¶¶ 12–13.)4 The Service

“can be held at any time from when the sun rises until noon in accord with the Muslim tradition.”

(Cosgriff Decl. Ex. 10 (“Nashid Aff.”) ¶ 4 (Dkt. No. 183-10); see also TAC ¶ 13 (stating that the

Service must be administered before noon).)




[the] plaintiffs did not file a Rule 56.1 statement, the [c]ourt has independently reviewed the
record to ensure that there is uncontroverted evidence to support the paragraphs referenced in
[the] defendants’ Rule 56.1 [statement].”); Pagan v. Corr. Med. Servs., No. 11-CV-1357, 2013
WL 5425587, at *2 (S.D.N.Y. Sept. 27, 2013) (explaining that “[t]he [c]ourt ha[d] considered the
[motions for summary judgment] in light of the entirety of the record to afford [the pro se]
[p]laintiff the special solicitude to which he [was] entitled” where the plaintiff failed to submit a
Rule 56.1 response); Cherry v. Byram Hills Cent. Sch. Dist., No. 11-CV-3872, 2013 WL
2922483, at *1 (S.D.N.Y. June 14, 2013) (“[W]here a pro se plaintiff fails to submit a proper . . .
Rule 56.1 statement in opposition to a summary judgment motion, the [c]ourt retains some
discretion to consider the substance of the plaintiff’s arguments, where actually supported by
evidentiary submissions.” (citation and italics omitted)).
       3 Plaintiff concedes, however, that he was less scrupulous in his religious practice outside
of prison. (See Def.’s 56.1 ¶ 3 n.3; Cosgriff Decl. Ex. 2 (“Pl.’s Dep.”) 46:6–7 (Dkt. No. 183-2)
(acknowledging that he did not practice his religion “as diligently” outside of prison because he
was “running wild”).)
       4 Quotations to Plaintiff’s submissions occasionally reflect minor corrections in grammar,
punctuation, and spelling.



                                                 3
     Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 4 of 21




               1. Scheduling of the Service

       At some point prior to the Service, Plaintiff was informed by Imam John Nashid (“Imam

Nashid”), the Jail’s Muslim chaplain, that the Service would take place between 11:00 A.M. and

12:00 P.M. on October 5, 2014. (Def.’s 56.1 ¶ 15; TAC ¶¶ 6, 12.) Upon learning this, Plaintiff

and another inmate, Fahim M. Abdul-Aziz, also known as Tyrone Jackson (“Jackson”),

complained to Imam Nashid that 11:00 A.M. was lunch time, and “that no movement is allowed

from the beginning of lunch until lunch has concluded and all of the food trays [have been]

returned,” a process that can “often take[] upwards of [45] minutes.” (TAC ¶ 14; Def.’s 56.1

¶ 16.) In response to Plaintiff’s concern, Imam Nashid reportedly told Plaintiff “that he would

look into it,” but never followed up. (TAC ¶¶ 14, 22; Def.’s 56.1 ¶ 16.) Plaintiff and Jackson

also wrote to Father Paul Tolve (“Father Paul”), (see TAC ¶ 15; Def.’s 56.1 ¶ 16), who serves as

the Jail’s “Director of Pastoral Services,” in which capacity he is responsible for “assisting in the

scheduling of religious services and ceremonies of all denominations, including Islamic

[s]ervices,” (Cosgriff Decl. Ex. 9 (“Father Paul Aff.”) ¶ 3 (Dkt. No. 183-9)). Plaintiff conveyed

to Father Paul the same concern he had expressed to Imam Nashid, “asking [Father] Paul to

reschedule the service to a more appropriate time.” (TAC ¶ 15.) Plaintiff avers that Father Paul

never responded. (Id.) After writing to Father Paul, Plaintiff “noticed a memo” issued by the

Jail’s “Warden in Operations,” Warden Orlando, notifying inmates that the Service would indeed

be held on October 5, 2014 at 11:00 A.M. (Id. ¶¶ 4, 16.)5 In response, Plaintiff wrote an inmate




       5 Defendant has produced a memorandum dated September 24, 2014 and prepared by
Robert Doty, the Jail’s Assistant Warden (the “Doty Memorandum”). (See Cosgriff Decl. Ex. 6
(“Doty Mem.”), at unnumbered 1 (Dkt. No. 183-6).) The memorandum stated that “[t]he
[Service] will take place on Sunday, October 5th, 2014 and will be conducted by the Muslim
inmates in their respective prayer areas.” (Id.) Although Plaintiff claims that the memorandum
he saw was “issued by Orlando,” (TAC ¶ 16), it is possible he actually saw the Doty


                                                  4
     Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 5 of 21




request to Warden Orlando to “inform him of the scheduling conflict.” (Id. ¶ 16.) In that

request, Plaintiff complained that Defendant, a correction officer at the Jail, “constantly call[ed]

Islamic services very late, and forc[ed] them to . . . end[] early.” (Id. ¶¶ 7, 16.) Plaintiff also

wrote that “complaints had been made about [Defendant’s] repeated interference with Islamic

[s]ervices, and request[ed] that [Defendant] not be put on the post responsible for calling and

concluding the services.” (Id. ¶ 16.)6 Plaintiff alleges that his letter was copied and sent to

Warden Orlando’s “superior officer,” Warden Doty. (Id. ¶¶ 3, 16.)7

       For his part, Defendant has explained that he was not responsible for scheduling the

Service; indeed, he did not even learn about the Service until the morning of October 5. (See

Cosgriff Decl. Ex. 3 (“Kitt Aff.”) ¶ 6 (Dkt. No. 183-3).) The scheduling of the Service was

instead overseen by Father Paul and Imam Nashid. (Def.’s 56.1 ¶ 27.) They scheduled the

Service for 11:00 A.M. based on several considerations. First, the “Multipurpose Room”

(“MPR”)—in which all religious services are held—was already in use from 9:30 A.M. to 10:30

A.M. for Protestant services. (Id. ¶ 28.) Second, the Service only takes 30 minutes to perform

and, as noted, may take place any time before noon. (Nashid Aff. ¶¶ 4, 9.) A 30-minute “buffer”




Memorandum. Plaintiff has not provided a copy of the memorandum supposedly issued by
Warden Orlando.
       6  Plaintiff’s tangential allegations that Defendant “constantly call[ed] Islamic services
very late, and forc[ed] them to be ended early,” (TAC ¶ 16), do not form the basis of the instant
Action, a fact Plaintiff himself has acknowledged, (see Pl.’s Dep. 89:8–13 (stating that
Defendant’s alleged behavior with respect to weekly Friday services is “not the issue right now,”
and that the “issue [in his lawsuit] is the [S]ervice”)). Thus, the Court will not consider or
address these allegations in resolving the instant Motion.
       7
        According to Plaintiff, each of the aforementioned requests were dictated to Jackson,
who typed them on his behalf in the Jail’s law library. (Def.’s 56.1 ¶ 20.) Plaintiff has not
produced copies or other documentary proof of these requests. (See id. ¶¶ 20–21.)



                                                   5
     Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 6 of 21




is required between services in the MPR so that the correction officer “tasked with monitoring

said services/activities [may] surveil the MPR for any paraphernalia left by inmates—a

significant penological safety concern.” (Def.’s 56.1 ¶ 29.)

               2. Defendant’s Calling of the Service

       Despite Plaintiff’s requests, the Service was not rescheduled, and Defendant was not

removed from his call-out responsibility. (TAC ¶ 17.) Plaintiff alleges that on October 5, 2014,

Defendant, acting “consistent with his prior actions” of “interfering with Islamic [s]ervices,” did

not call the Service at 11:00 A.M. as scheduled, but rather called it at 11:45 A.M. (Id. ¶¶ 18, 21.)

Further, Plaintiff alleges that “before those intent on attending said [S]ervice could even leave

the housing unit, [Defendant] called back and informed the housing unit officer not to release the

inmates because the ceremony was already over.” (Id. ¶ 18.) Thus, Plaintiff alleges he was

prevented from observing the Service. (Id. ¶ 20.) He also asserts there was “[n]o safety [or]

security concern” that warranted “delaying or cancelling the [Service].” (Id. ¶ 19.) Although

Plaintiff claims there is a logbook entry that corroborates his version of events, he has not been

able to produce this evidence, and claims that he has lost the relevant logbook entry. (See Pl.’s

Dep. 80:21–24 (Q: “What is the basis for your testimony that [Defendant] called [the Service] at

11:45?” A: “The logbook. You can look in the logbook that it was called at 11:45.”); id. at

81:15–16 (“I had a copy of the log in. I don’t have it [any] more. I lost it.”).) 8




       8  The circumstances surrounding Plaintiff’s acquisition of this putative logbook entry are
somewhat hazy. At one point in his deposition, Plaintiff testified that an unidentified correction
officer “gave [him] a copy of the logbook.” (Pl.’s Dep. 81:15–22.) Plaintiff could not remember
the name of this correction officer, (id. at 81:22), or what he looked like, (id. at 82:9–11).
Plaintiff testified that he and Jackson, his fellow inmate, did not have to ask the correction officer
to make them a copy, but that the officer “just did it for [them].” (Id. at 82:2–5.) Later in his
deposition, however, Plaintiff testified that he had in fact received a copy of the logbook entry
from Jackson, who had received it from a correction officer with whom he was “chummy.” (Id.


                                                  6
     Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 7 of 21




       Defendant has provided a different account of what happened on October 5. That

morning, he was administering medications and was not even aware that the Service was

scheduled to take place. (See Kitt Aff. ¶ 6.) Plaintiff’s fellow inmate, Jackson, “who was

identified as the ‘Muslim Coordinator’ and tasked with setting up and preparing for scheduled

Muslim services,” approached Defendant and notified him “that Muslim services were supposed

to be taking place.” (Id.) Defendant “immediately looked into it” and was provided with the

Doty Memorandum, see supra note 5. (Id.) Shortly thereafter, he received a call from Father

Paul, “who confirmed the [Doty] Memo[randum].” (Id.) At 10:55 A.M., Defendant “called into

the 3-SW pod to have” Jackson, the “Muslim Coordinator,” “set up and prepare for the Service

prior to calling the Service for participating inmates.” (Id. ¶ 7.)9 Defendant “was advised,

however, that inmate Jackson was refusing to attend,” and was “claiming that the Service was

scheduled for the wrong time.” (Id.) This incident is corroborated by a contemporaneous

logbook entry that appears to have been recorded by a correction officer other than Defendant.

(See Cosgriff Decl. Ex. 5 (“Logbook Entries”), at 0089 (Dkt. No. 183-5).)10 According to this



at 98:3–4, 12–13.) Plaintiff said he did not know which correction officer had initially provided
it to Jackson. (See id. at 98:19–25.)
       9 The Court understands the “3-SW pod” to refer to an area of the Jail. Defendant was
the “center corridor officer” assigned to the Jail’s “3-Corridor,” where his responsibilities
included “the supervision and control of inmate behavior within the center corridor as well as
monitoring activities scheduled for the . . . [MPR],” which is located in the 3-Corridor. (Kitt Aff.
¶ 3.)
       10 Citations to the Logbook Entries refer to the Bates stamp at the bottom right-hand
corner of the page. As discussed infra, all correction officers at the Jail are strictly required to
keep accurate and contemporaneous logbook entries of all inmate activities. Although
Defendant’s logbook entry appears on page 0097 of Exhibit 5, (see Def.’s 56.1 ¶ 35; Logbook
Entries 0097), the logbook entry that contains the notation regarding Jackson’s refusal to prepare
for the Service appears on page 0089, (see Logbook Entries 0089). These two pages contain
different handwriting and distinct logbook page numbers. (Compare id. at 0089 (recorded on
page 457 of a logbook), with id. at 0097 (recorded on page 29 of a logbook).)


                                                 7
     Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 8 of 21




logbook entry, Jackson “was called on by CO Kitt in 3[ ]core to set up for Muslim services[, but]

he refused.” (Id.) The logbook entry records this incident at 11:00 A.M. (See id.)

       Despite Jackson’s refusal to set up for the Service, however, Defendant still called the

Service at around 11:00 A.M. “for the second, third[,] and fourth floors” of the Jail facility in

which Plaintiff was housed. (Kitt Aff. ¶ 7; see also Def.’s 56.1 ¶ 34 (“Kitt called the Service for

the second, third[,] and fourth floors of [the Jail’s] housing units, including 3SW—where

Plaintiff was housed on October 5, 2014—at or about 11:00 a.m. in compliance with [the Doty

Memorandum].”); Cosgriff Decl. Ex. 11 (“Camera Aff.”) ¶ 7 (Dkt. No. 183-11) (“The logbooks

confirm that on October 5, 2014, Kitt called the Service as scheduled at or about 11:00 a.m.

They further reflect that the Service was called/announced to all three floors of 3-SW, consisting

of a total of twelve housing units, including . . . where Plaintiff was housed on the date in

question.”).)11

       In support of his Motion, Defendant has produced copies of various logbook entries from

October 5, 2014. (See generally Logbook Entries.)12 Correction officers at the Jail “are strictly

required to keep accurate and timely logbooks in accordance with” an official “Policy and

Procedure” (the “Logbook Policy”) issued by the Westchester County Department of Correction

(“WCDOC”). (Def.’s 56.1 ¶ 30; see Cosgriff Decl. Ex. 12 (“WCDOC Logbook Policy”) (Dkt.

No. 183-12); Kitt Aff. ¶ 8 (stating that “[e]very [c]orrection [o]fficer in every section of the [J]ail

is required to keep logbook entries,” and “[f]ailure to do so is a violation of policy”).) As part of




        The “Camera Affidavit” was submitted by Keith Camera, who serves as “Assistant
       11

Warden of Special Operations at the [Jail].” (Camera Aff. ¶ 3.)
       12 Defendant has produced these logbook entries with certain redactions pursuant to an
order (the “Production Order”) by U.S. Magistrate Judge Judith McCarthy (“Magistrate Judge
McCarthy”). (Production Order 1 (Dkt. No. 180).)


                                                   8
     Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 9 of 21




the Logbook Policy, correction officers are required to keep contemporaneous records, (see

WCDOC Logbook Policy § IV.D (stating that entries “shall be made without undue delay”)), and

must “include in their logbook entries all inmate activities, including religious services, with a

notation as to the time the activity was called and the number of participating inmates,” (Camera

Aff. ¶ 9; see also WCDOC Logbook Policy § V.B.17 (noting that “logbook entries shall include

. . . [a]ll inmate activities, i.e., religious services, recreation, commissary, visits, . . . etc.,” and

requiring correction officers to “[e]nter time activity commenced/concluded and the number of

inmates who participated”)). The records provided by Defendant consist of logbook entries from

different correction officers in different areas of the Jail on October 5, 2014. (See Camera Aff.

¶ 6; see generally Logbook Entries.) With the exception of one outlier and one ambiguous entry,

the relevant logbook entries uniformly reflect that Defendant called the Service at or around

11:00 A.M. (See Logbook Entries 0076 (“Muslim services announced” at “1100”); id. at 0077

(“Muslim service announced” at “1102”); id. at 0078 (“Muslim services in 3 core . . . all

informed” at “1100”); id. at 0081 (“Muslim service announced [in] 3 core” at “1103”); id. at

0086 (noting “Muslim svcs” at “1105”); id. at 0087 (“Muslim Services announced” at “1100”);

id. at 0089 (“Muslim services announced to pod [and] all informed” at “1102”); id. at 0097

(“Muslim Services in Lg MPR Announced 2nd, 3rd, 4th Floors” at “1100”).)13



        13One logbook entry contains the notation, “Muslim services announced [illegible]” at
“1120.” (See Logbook Entries 0084.) As Assistant Warden Camera correctly notes in his
Affidavit, however, that entry “appears to be an outlier.” (Camera Aff. ¶ 7.) Moreover, even if
the Service had been called at 11:20, inmates still would have had sufficient time to participate in
the 30-minute Service before noon. There is another logbook entry that contains the notation,
“Off Block – Muslim Services” at “1130.” (See Logbook Entries 0080.) Although this entry is
somewhat ambiguous, the Court interprets this notation as likely referring to the scheduled end
of the Service. As noted, the Service was scheduled for 11:00 A.M., (see Doty Mem. at
unnumbered 1), and took approximately half an hour to complete, (Nashid Aff. ¶ 9). Finally,
Assistant Warden Camera has advised the Court that one logbook entry—from “3 E Housing
Control”—could not be located. (Camera Aff. ¶ 6.) Although this is a regrettable omission, it


                                                      9
    Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 10 of 21




       After Defendant called the Service at around 11:00 A.M., several Muslim inmates were

transported to the MPR for the Service. (Kitt Aff. ¶ 10; see also Def.’s 56.1 ¶ 34.) Defendant

does not recall Plaintiff being among these inmates. (Kitt. Aff. ¶ 10.) As the inmates were

arriving for the Service, however, “inmate Jackson began to yell from inside the block that the

Service was scheduled for the wrong time and to refuse the prayer.” (Id.) Defendant “do[es] not

specifically recall how many inmates arrived for and/or attended the Service,” but his logbook

contains the notation “0” next to the entry corresponding to the Service, thus “indicating that no

inmates attended the Service.” (Id.; see Logbook Entries 0097.) Defendant explains that “as far

as [he] was concerned, the Service was called as required by [the Doty Memorandum] and all

interested inmates identified as Muslim by Imam John Nashid, including Plaintiff, were

permitted to attend[, and] thus [he] considered that the Service occurred as scheduled.” (Kitt.

Aff. ¶ 10.) Defendant’s logbook entry indicates that at 11:45 A.M., when Plaintiff alleges that

the Service was called, Defendant “had been relieved from his post for a lunch break.” (Def.’s

56.1 ¶ 35; Logbook Entries 0097.)

               3. Grievance Filings After the Service

       Five days after the Service, Plaintiff filed a grievance (the “Grievance”) with the New

York State Commission of Correction (“NYCOC”) regarding the scheduling of the Service.

(Def.’s 56.1 ¶ 26; see Cosgriff Decl. Ex. 7 (“Pl.’s Grievance”) (Dkt. No. 183-7).) In his

Grievance, Plaintiff complains that “[o]n Oct. 5, 2014[,] the Muslim prayer service was not




need not preclude summary judgment, particularly in light of the extensive logbook entries that
have been provided to the Court, and which almost uniformly corroborate Defendant’s version of
events despite having been recorded by different correction officers in different units of the Jail.



                                                10
    Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 11 of 21




called at the time it should have been called—9:00 A.M.” (Pl.’s Grievance 0110.)14 He does not

allege, however, that the Service was called at 11:45 A.M., as he does in the instant Action. (See

id.) Rather, he alleges that “[t]he [S]ervice was called at the time of the lunch time feeding!”

(Id.) The “lunch time feeding,” by Plaintiff’s own admission, takes place at 11:00 A.M. (See

TAC ¶ 14 (noting that “1100 was lunch time for the jail”).) One day before Plaintiff filed his

Grievance, his fellow inmate, Jackson, filed his own Grievance with the NYCOC (the “Jackson

Grievance”) based on the same events. (See Def.’s 56.1 ¶ 26 n.10; Cosgriff Decl. Ex. 8

(“Jackson Grievance”) (Dkt. No. 183-8).) In his grievance, Jackson alleged that the Service was

called at “exactly 11:02 A.M.” (Jackson Grievance 0133.)15

       B. Procedural History

       Plaintiff filed his initial Complaint on October 2, 2015, naming Warden Doty, Father

Paul, Imam Nashid, Warden Orlando, “Commissioner Kevin Cheverko,” and Kitt as Defendants.

(See Dkt. No. 2.) These Defendants filed an initial motion to dismiss on September 19, 2016,

(Dkt. Nos. 21–24), and Plaintiff responded on December 12, 2016, (Dkt. No. 27). On May 22,

2017, the Court issued an Opinion & Order (the “May 2017 Opinion”) granting that motion and

dismissing the Complaint without prejudice. (May 2017 Opinion 12 (Dkt. No. 31).) Plaintiff

filed a First Amended Complaint on June 27, 2017, (Dkt. No. 34), and a Second Amended

Complaint on May 8, 2018, (Dkt. No. 86).

       On September 25, 2018, Plaintiff filed the instant Third Amended Complaint, naming

Warden Doty, Father Paul, Imam Nashid, Warden Orlando, and Kitt as Defendants. (See TAC.)



       14   Citations to the Grievance refer to the Bates stamp at the bottom right-hand corner of
the page.
       15 Citations to the Jackson Grievance refer to the Bates stamp at the bottom right-hand
corner of the page.


                                                  11
    Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 12 of 21




Defendants filed a motion to dismiss on November 13, 2018, (Dkt. No. 115), Plaintiff filed a

memorandum in opposition on December 14, 2018, (Dkt. No. 120), and Defendants replied on

January 11, 2019, (Dkt. No. 121). On May 16, 2019, the Court issued an Opinion & Order (the

“May 2019 Opinion”) granting in part and denying in part Defendants’ motion. (May 2019

Opinion 16 (Dkt. No. 125).) The Court dismissed Father Paul, Imam Nashid, and Warden

Orlando from the case with prejudice, but dismissed Warden Doty from the case without

prejudice. (Id.) The May 2019 Opinion provided that if Plaintiff wished to file a fourth

amended complaint as to Defendants Kitt and Doty only, he had 30 days to do so, and stated that

if he failed to abide by this 30-day deadline, his claims could be dismissed with prejudice. (Id.)

Plaintiff chose not to file a fourth amended complaint, deciding instead to move forward with

what remained of his Third Amended Complaint, namely the instant claim against Defendant.

(See Dkt. No. 129.)

       On August 15, 2019, Defendant filed his Answer to the Third Amended Complaint.

(Dkt. No. 140.) The Court held a status conference on October 10, 2019, (see Dkt. (minute entry

for Oct. 10, 2019)), and referred the case to Magistrate Judge McCarthy for supervision of

discovery and general pre-trial matters on December 12, 2019, (Dkt. No. 153). On June 4, 2020,

Defendant filed the instant Motion for Summary Judgment and supporting papers. (Dkt. Nos.

182–86.) On July 8, 2020, Plaintiff submitted a short (1.5 pages), handwritten letter opposing

the Motion. (See Letter from Pl. to Court (“Pl.’s Letter”) (Dkt. No. 189).) Defendant filed his

Reply on July 24, 2020. (Dkt. No. 191.)




                                                12
    Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 13 of 21




                                            II. Discussion

       A. Standard of Review

       Summary judgment is appropriate where the movant shows that “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 123–24 (2d Cir.

2014) (same). “In determining whether summary judgment is appropriate,” a court must

“construe the facts in the light most favorable to the non-moving party and . . . resolve all

ambiguities and draw all reasonable inferences against the movant.” Brod v. Omya, Inc., 653

F.3d 156, 164 (2d Cir. 2011) (citation omitted); see also Borough of Upper Saddle River v.

Rockland Cnty. Sewer Dist. No. 1, 16 F. Supp. 3d 294, 314 (S.D.N.Y. 2014) (same). “It is the

movant’s burden to show that no genuine factual dispute exists.” Vt. Teddy Bear Co. v. 1-800

Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004); see also Berry v. Marchinkowski, 137 F. Supp.

3d 495, 521 (S.D.N.Y. 2015) (same).

       “However, when the burden of proof at trial would fall on the nonmoving party, it

ordinarily is sufficient for the movant to point to a lack of evidence to go to the trier of fact on an

essential element of the nonmovant’s claim,” in which case “the nonmoving party must come

forward with admissible evidence sufficient to raise a genuine issue of fact for trial in order to

avoid summary judgment.” CILP Assocs., L.P. v. Pricewaterhouse Coopers LLP, 735 F.3d 114,

123 (2d Cir. 2013) (citation, alteration and quotation marks omitted). Further, “[t]o survive a

[summary judgment] motion . . . , [a nonmovant] need[s] to create more than a ‘metaphysical’

possibility that his allegations were correct; he need[s] to ‘come forward with specific facts

showing that there is a genuine issue for trial,’” Wrobel v. County of Erie, 692 F.3d 22, 30 (2d

Cir. 2012) (emphasis omitted) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475




                                                  13
    Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 14 of 21




U.S. 574, 586–87 (1986)), “and cannot rely on the mere allegations or denials contained in the

pleadings,” Guardian Life Ins. Co. v. Gilmore, 45 F. Supp. 3d 310, 322 (S.D.N.Y. 2014) (citation

and quotation marks omitted); see also Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009)

(“When a motion for summary judgment is properly supported by documents or other

evidentiary materials, the party opposing summary judgment may not merely rest on the

allegations or denials of his pleading . . . .”). And, “[w]hen opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no reasonable jury could

believe it, a court should not adopt that version of the facts for purposes of ruling on a motion for

summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

       “On a motion for summary judgment, a fact is material if it might affect the outcome of

the suit under the governing law.” Royal Crown Day Care LLC v. Dep’t of Health & Mental

Hygiene, 746 F.3d 538, 544 (2d Cir. 2014) (citation and quotation marks omitted). At this stage,

“[t]he role of the court is not to resolve disputed issues of fact but to assess whether there are any

factual issues to be tried.” Brod, 653 F.3d at 164 (citation omitted). Thus, a court’s goal should

be “to isolate and dispose of factually unsupported claims.” Geneva Pharm. Tech. Corp. v. Barr

Labs. Inc., 386 F.3d 485, 495 (2d Cir. 2004) (quoting Celotex Corp. v. Catrett, 477 U.S. 317,

323–24 (1986)). However, a district court should consider only evidence that would be

admissible at trial. See Nora Beverages, Inc. v. Perrier Grp. of Am., Inc., 164 F.3d 736, 746 (2d

Cir. 1998). “[W]here a party relies on affidavits . . . to establish facts, the statements ‘must be

made on personal knowledge, set out facts that would be admissible in evidence, and show that

the affiant . . . is competent to testify on the matters stated.’” DiStiso v. Cook, 691 F.3d 226, 230

(2d Cir. 2012) (quoting Fed. R. Civ. P. 56(c)(4)).




                                                 14
    Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 15 of 21




       As a general rule, “district courts may not weigh evidence or assess the credibility of

witnesses at the summary judgment stage.” Jeffreys v. City of New York, 426 F.3d 549, 551 (2d

Cir. 2005); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986) (noting that at the

summary judgment stage, the court is not to “weigh the evidence and determine the truth of the

matter”); Vital v. Interfaith Med. Ctr., 168 F.3d 615, 622 (2d Cir. 1999) (“Assessments of

credibility and choices between conflicting versions of the events are matters for the jury, not for

the court on summary judgment.” (citation omitted)). Where the evidence presents “a question

of ‘he said, she said,’” the court “cannot . . . take a side at the summary judgment stage.”

Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 726 (2d Cir. 2010); see also Kassel

v. City of Middletown, 272 F. Supp. 3d 516, 535 (S.D.N.Y. 2017) (noting that “it is not the role

of the [c]ourt at summary judgment to resolve [a] factual clash”); Bale v. Nastasi, 982 F. Supp.

2d 250, 258–59 (S.D.N.Y. 2013) (stating that “[w]here each side . . . tells a story that is at least

plausible and would allow a jury to find in its favor, it is for the jury to make the credibility

determinations and apportion liability, and not for the court”). And, even if the non-movant’s

evidence is “thin, [a non-movant’s] own sworn statement is adequate to counter summary

judgment.” Scott v. Coughlin, 344 F.3d 282, 290–91 (2d Cir. 2003) (holding that “[t]he

credibility of [the plaintiff’s] statements and the weight of contradictory evidence may only be

evaluated by a finder of fact”).

       Finally, the Second Circuit has instructed that when a court considers a motion for

summary judgment, “special solicitude” should be afforded a pro se litigant, see Graham, 848

F.2d at 344; accord Mercado v. Div. of N.Y. State Police, No. 96-CV-235, 2001 WL 563741, at

*7 (S.D.N.Y. May 24, 2001) (same), and a court should construe “the submissions of a pro se

litigant . . . liberally” and interpret them “to raise the strongest arguments that they suggest,”




                                                  15
    Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 16 of 21




Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (italics and citation

omitted). Moreover, “the failure to oppose a motion for summary judgment alone does not

justify the granting of summary judgment.” Vt. Teddy Bear Co., 373 F.3d at 244; see also

Jackson v. Fed. Exp., 766 F.3d 189, 196 (2d Cir. 2014) (explaining that “an examination of the

legal validity of an entry of summary judgment should . . . be[] made in light of the opposing

party’s pro se status” (italics omitted)). “Nonetheless, proceeding pro se does not otherwise

relieve a litigant of the usual requirements of summary judgment, and a pro se party’s bald

assertions unsupported by evidence[] are insufficient to overcome a motion for summary

judgment.” Houston, 27 F. Supp. 3d at 351 (alterations, italics, citation, and quotation marks

omitted); see also Flores v. City of New York, No. 15-CV-2903, 2017 WL 3263147, at *2

(S.D.N.Y. July 31, 2017) (same).

       B. Analysis

       Defendant urges the Court to grant summary judgment and dismiss the TAC because

record evidence establishes that Plaintiff’s religious beliefs were not substantially burdened.

(See Def.’s Mem. of Law in Supp. of Mot. (“Def.’s Mem.”) 8–14 (Dkt. No. 186).) In the

alternative, Defendant argues that he is shielded by qualified immunity. (Id. at 16–18.)

       It is well-established that the First Amendment affords inmates constitutional protection

to practice their religion. See O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987) (holding

that “[i]nmates clearly retain protections afforded by the First Amendment, including its

directive that no law shall prohibit the free exercise of religion” (citation omitted)); Ford v.

McGinnis, 352 F.3d 582, 588 (2d Cir. 2003) (explaining that “[p]risoners have long been

understood to retain some measure of the constitutional protection afforded by the First

Amendment’s Free Exercise Clause”). However, because of inmates’ unique circumstances,




                                                  16
    Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 17 of 21




their free exercise rights are necessarily more constrained than those of other persons. See

Benjamin v. Coughlin, 905 F.2d 571, 574 (2d Cir. 1990) (“Balanced against the constitutional

protections afforded prison inmates, including the right to free exercise of religion, are the

interests of prison officials charged with complex duties arising from administration of the penal

system.” (citing Pell v. Procunier, 417 U.S. 817, 822 (1974))).

        A prisoner’s free exercise claims are therefore “judged under a ‘reasonableness’ test less

restrictive than ordinarily applied to alleged infringements of fundamental constitutional rights.”

Ford, 352 F.3d at 588 (quoting Farid v. Smith, 850 F.2d 917, 925 (2d Cir. 1988)). To state a free

exercise claim, an inmate “must make a threshold showing that ‘the disputed conduct

substantially burdened his sincerely held religious beliefs.’” Washington v. Chaboty, No. 09-

CV-9199, 2015 WL 1439348, at *9 (S.D.N.Y. Mar. 30, 2015) (alteration omitted) (quoting

Washington v. Gonyea, 538 F. App’x 23, 26 (2d Cir. 2013) (summary order)); see also

Salahuddin v. Goord, 467 F.3d 263, 274–75 (2d Cir. 2006) (same). To show a “substantial

burden,” the inmate must show that “the state [has] put[] substantial pressure on an adherent to

modify his behavior and to violate his beliefs.” Rossi v. Fishcer, No. 13-CV-3167, 2015 WL

769551, at *7 (S.D.N.Y. Feb. 24, 2015) (citation omitted). That is, “[t]he relevant question in

determining whether [the inmate’s] religious beliefs were substantially burdened is whether

participation in the [religious activity], in particular, is considered central or important to [the

inmate’s religious] practice.” Ford, 352 F.3d at 593–94. “Once [an inmate] establishes this

burden, ‘[t]he defendant[] then bear[s] the relatively limited burden of identifying the legitimate

penological interests that justify the impinging conduct.’” Smith v. Perlman, No. 11-CV-20,

2012 WL 929848, at *7 (N.D.N.Y. Mar. 19, 2012) (second alteration in original) (quoting

Salahuddin, 467 F.3d at 308). The burden remains with the inmate “to show that these




                                                  17
    Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 18 of 21




articulated concerns were irrational.” Salahuddin, 467 F.3d at 275 (citation, alteration, and

quotation marks omitted).

       Following discovery, the undisputed evidence in this case shows that Defendant called

the Service at or near 11:00 A.M.—not at 11:45 A.M., as Plaintiff claims. As noted, if “the

burden of proof at trial would fall on the nonmoving party,” as it would here, “it ordinarily is

sufficient for the movant to point to a lack of evidence to go to the trier of fact on an essential

element of the nonmovant’s claim,” in which case “the nonmoving party must come forward

with admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid

summary judgment.” CILP Assocs., 735 F.3d at 123 (citations omitted). Here, Defendant has

not merely pointed to a lack of evidence to support Plaintiff’s free exercise claim, but has

produced substantial documentary evidence that comprehensively undermines that claim. The

logbook entries, which were contemporaneously recorded by different correction officers at

different parts of the facility, almost uniformly indicate that Defendant called the Service at or

around 11:00 A.M. (See Logbook Entries 0076, 0077, 0078, 0081, 0086, 0087, 0089, 0097.)

These records are fatal to Plaintiff’s factual allegation. Cf. Headley v. Fisher, No. 06-CV-6331,

2010 WL 2595091, at *4 (S.D.N.Y. June 28, 2010) (holding that “[c]ontemporaneous [l]ogbook

entries eliminate[d] any genuine issue of material fact that [the plaintiff] was not deprived of

opportunities to shower and go to recreation while under keep-lock status”); Gaston v. Coughlin,

No. 98-CV-6016, 2005 WL 1177869, at *13 (W.D.N.Y. May 18, 2005) (holding that the

plaintiff’s “bald, conclusory statements” that were contradicted by evidence in a prison’s

“[a]ctivity [l]og” were “insufficient to defeat summary judgment”). The logbook entries are also

consistent with Plaintiff’s own Grievance, filed just a few days after the events in question, in

which he stated that the Service “was called at the time of the lunch time feeding[,]” (Pl.’s




                                                  18
    Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 19 of 21




Grievance 0110), that is, at 11:00 A.M., (TAC ¶ 14). Plaintiff’s claim is further undermined by

the Jackson Grievance, which, as noted, states that the Service was called at “exactly 11:02

A.M.” (Jackson Grievance 0133.)

       In response, Plaintiff has failed to “come forward with admissible evidence sufficient to

raise a genuine issue of fact for trial.” CILP Assocs., 735 F.3d at 123 (citation omitted). Indeed,

Plaintiff has come forward with nothing. His case rests on a supposed logbook entry which he

claims was once in his possession but has since been “lost.” (See Pl.’s Dep. 80:21–24, 81:15–

16.) As is true in response to any motion for summary judgment, however, Plaintiff is required

to provide evidence sufficient to allow a jury to find in his favor, as “[c]onclusory allegations,

conjecture, and speculation . . . are insufficient to create a genuine issue of fact.” Kerzer v.

Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998). In his 1.5-page letter in opposition to summary

judgment, Plaintiff resorts to the assertion that Defendant must have “fixed” the logbook entries.

(Pl.’s Letter 1.) His only support for this assertion is the fact that no inmates attended the

Service. (See id.) That is, Plaintiff argues that if Defendant truly did call the Service at 11:00

A.M. and did not doctor the entries, then he (Defendant) cannot explain why “no one show[ed]

up to the [S]ervice.” (Id.) In fact, undisputed evidence from the record suggests a fairly obvious

explanation as to why no inmates attended the Service: As soon as they began to arrive, Jackson,

the inmate “Muslim Coordinator,” “began to yell from inside the block that the Service was

scheduled for the wrong time and [instructed inmates] to refuse the prayer.” (Kitt Aff. ¶ 10.) In

his opposition letter, Plaintiff does not dispute—or even address—this point. (See Pl.’s Letter 1.)

In any event, Plaintiff may not defeat summary judgment by alleging in conclusory fashion that

Defendant must have tampered with the logbook entries. See Goonewardena v. Spinelli, No. 15-

CV-5239, 2020 WL 1557745, at *11 (E.D.N.Y. Mar. 5, 2020) (granting summary judgment for




                                                  19
    Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 20 of 21




the defendants where the plaintiff “ha[d] not adduced any evidence [to support his theory] that

the certified court documents and transcripts [relied upon by the defendants] may have been

fabricated, [and] ha[d] [not] . . . uncovered any reason to believe that the documents [were]

inaccurate”), report and recommendation adopted in relevant part, 2020 WL 1550724 (E.D.N.Y.

Mar. 31, 2020); Quick v. Quinn, No. 12-CV-1529, 2014 WL 4627106, at *4 (N.D.N.Y. Sept. 11,

2014) (“Turning now to [the] plaintiff’s contention that the timecard submitted by [the]

defendant [correction officer] is not authenticated and may have been altered, I find it

unsupported by any record evidence and therefore not a basis upon which I may conclude a

genuine dispute of material fact exists for trial.”); Hilton v. Maltese, No. 09-CV-1373, 2012 WL

6965105, at *6 n.10 (N.D.N.Y. Dec. 14, 2012) (“Plaintiff’s conclusory assertion that the

transcript and other records of his disciplinary hearing were completely fabricated is not

sufficient to establish a material issue of fact . . . .”), report and recommendation adopted, 2013

WL 375489 (N.D.N.Y. Jan. 30, 2013).

       Thus, there is no genuine dispute of material fact regarding when the Service was called.

The factual basis for Plaintiff’s free exercise claim—namely, that Defendant called the Service at

11:45 A.M. and then unilaterally canceled it moments later, (see TAC ¶ 18)—has been

undermined by undisputed evidence in the record. It may be true that Plaintiff was unable to

attend the Service as he had hoped. But even assuming this constitutes a substantial burden on

his religious practice, Plaintiff has failed to establish either that Defendant was responsible for

this burden, or that there is a dispute of material fact that precludes summary judgment on his

claim. Indeed, there are other explanations for why Plaintiff could (or did) not participate in the

Service. It is possible, for example, that the officer who heard Defendant’s call-out did not come

to retrieve Plaintiff at the proper time as he should have, for as Plaintiff explained at his




                                                  20
     Case 7:15-cv-07823-KMK-JCM Document 192 Filed 03/23/21 Page 21 of 21




deposition, Defendant “doesn’t announce the service over the [loud]speaker,” but rather, “[h]e

calls the officer in the block and informs him.” (Pl.’s Dep. 106:20–24.) It might also be that

Plaintiff chose to follow the lead of Jackson, the inmate “Muslim Coordinator” who, at the very

moment the Service was being called, loudly encouraged fellow Muslims to refuse to participate

in the Service. (See Kitt Aff. ¶ 10.) To resolve the instant Motion, the Court need not think of

every plausible scenario that might explain why Plaintiff did not attend the Service. Plaintiff has

only offered one theory to support his claim. It suffices to conclude that this theory—in which

Defendant called the service at 11:45 A.M. and canceled it moments later—is clearly wrong.

Because Plaintiff has failed to show that Defendant substantially burdened his religious beliefs,

the Court will grant Defendant’s Motion and dismiss Plaintiff’s free exercise claim. 16 The Court

need not reach Defendant’s qualified immunity argument.

                                         III. Conclusion

        For the foregoing reasons, Defendant’s Motion is GRANTED.

        The Clerk of the Court is respectfully requested to terminate the pending Motion, (Dkt.

No. 182), enter judgment for Defendant, close the case, and mail a copy of this Opinion to

Plaintiff.

SO ORDERED.

DATED:         March 23, 2021
               White Plains, New York                      ________________________________
                                                           KENNETH M. KARAS
                                                           UNITED STATES DISTRICT JUDGE



        16Insofar as Plaintiff’s free exercise claim is based on his contention that the Service
should have been scheduled before 11:00 A.M., Plaintiff relied on this theory only with respect
to Imam Nashid, Father Paul, and Wardens Orlando and Doty, (see TAC ¶¶ 22–23), as
Defendant had no role in scheduling the Service, (see Def.’s 56.1 ¶ 27; Kitt Aff. ¶ 6). In any
event, the Court has already rejected Plaintiff’s “scheduling” theory of liability in a prior
Opinion & Order. (See May 2019 Opinion 13–16.)


                                                21
